Citation Nr: 1811451	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  03-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.  

2.  Entitlement to service connection for Persian Gulf War Syndrome.

3. Entitlement to a disability evaluation in excess 30 percent for chronic fatigue syndrome.

4. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

5. Whether new and material evidence has been received to reopen a claim for service connection for asthma with a history of bronchitis. 

6. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1993.  She served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision from the Regional Office (RO) in Columbia, South Carolina.  The Veteran's record is now in the jurisdiction of the Denver, Colorado, RO.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in March 2004.  

The Board remanded the case for additional development in June 2006, March 2009, March 2012, and October 2015.  The required development has been completed and the Veteran's claims are now properly before the Board.

In an October 2015 Board decision, the Veteran's claims were remanded for further development.   Specifically, the AOJ was instructed to obtain updated medical records concerning the Veteran's claim, and allow the Veteran the opportunity to provide additional relevant evidence regarding her claim for entitlement to a disability evaluation in excess of 30 percent for chronic fatigue syndrome.  The AOJ has completed the remand directives and scheduled and completed a VA examination for chronic fatigue syndrome in May 2017.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claims for service connection for Gulf War Syndrome and an increased rating for chronic fatigue syndrome may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claims petitions to reopen claims for service connection for PTSD, asthma with a history of bronchitis, and sinusitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's malignant melanoma is related to her period of active service. 

2.  The Veteran's Gulf War Syndrome is related to her period of active service.

3.  The Veteran's chronic fatigue syndrome does not manifest in restriction of  routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for malignant melanoma have been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.303(2017).

2.  The criteria for entitlement to service connection for Gulf War Syndrome have been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for entitlement to a disability evaluation in excess of 30 percent for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Service Connection for Malignant Melanoma

The Veteran has claimed entitlement to service connection for malignant melanoma. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

An October 2008 VA Skin Diseases examination, and subsequent September 2009 addendum opinion states the following regarding the possibility of the Veteran's malignant melanoma being related to service:

		Per additional notes in [the Veteran's] [claims file], 			[V]eteran however was also noted to have 				multiple nevi to her skin... I believe she did have nevi 			present during active service which was not notated 			since it was later notated that she did have multiple nevi 		by the dermatologist...It is known in medical literature 		of a relationship between congenital nevi and melanoma		formation.

In light of the September 2009 VA examiner's addendum opinion, the overall weight of the probative evidence of record is at least in equipoise as to whether the Veteran's malignant melanoma is related to her active service.  Accordingly, entitlement to service connection for malignant melanoma is warranted. 
 
Service Connection for Gulf War Syndrome

The Veteran claims entitlement to service connection for Gulf War Syndrome.  The Board acknowledges that the Veteran served in Southwest Asia in December 1990 to May 1991.

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317 (d)(2).  Service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2)(i). 

For purposes of 38 C.F.R. § 3.317  , the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and that has features such as fatigue, pain, and/or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317 (a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not to be considered medically unexplained.  Id.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Additionally, disabilities that have existed for six months or more, as well as disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4) (providing that the six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest). 

Under 38 C.F.R. § 3.317, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran recently attended the VA War Related Injury and Illness Study Center (WRIISC) in Palo Alto, California in November 2017.  The VA examiner noted:

Based on your description of your health issues and your exposures during your military service, your current symptoms, and medical condition are consistent with, and meet the criteria for the VA case definition for Gulf War Illness/Syndrome.  

The VA case definition for Gulf War Syndrome is as follows:  A medical condition affecting some veteran of the Gulf War, characterized by fatigue, headache, joint pain, skin rashes, nausea, dizziness, and respiratory disorders, and attributed to reactions to prophy lactic drugs and vaccines, infectious diseases, or exposure to pesticides and other chemicals, radiation, and smoke from oil fires.
  
In light of the above-noted diagnosis of the WRIISC, the Board finds that the preponderance of the evidence is in favor of service connection for the Veteran's claimed Gulf War Syndrome, and her claim is therefore granted.

Disability Evaluation in Excess of 30 percent for Chronic Fatigue Syndrome

The Veteran has claimed entitlement to a disability evaluation in excess of 30 percent for chronic fatigue syndrome. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's chronic fatigue syndrome is rated under Diagnostic Code 6354, chronic fatigue syndrome.  Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b.

The Board notes that in April 1994, the Veteran's chronic fatigue syndrome was assigned an initial 30 percent rating by analogy to a somatic disorder.  Diagnostic Code 6354 does not contain 30 percent rating criteria.  The 30 percent rating has been in effect for more than 20 years and therefore cannot be reduced except upon a showing that the rating was established based on fraud, which is not the issue before the Board.  

In May 2017, the Veteran completed a VA examination to determine the current severity of her service-connected chronic fatigue syndrome.  The VA examiner noted that the Veteran's daily activity level was not reduced to less than 50 percent of her pre-illness activity level.  The examiner further noted the Veteran's chronic fatigue syndrome did not require medication, did not present with acute onset, and did not result in cognitive or functional impairment.  Finally, the examiner stated the Veteran did not have chronic fatigue syndrome but rather multifactorial symptoms of other condition that resulted in the Veteran's fatigue.

Review of the Veteran's medical records does establish a diagnosis of chronic fatigue syndrome, but the records are silent for incapacitating episodes of at least four weeks per year or debilitating or constant restriction of routine daily activities to 50 to 75 percent of the pre-illness level.

Based on the above discussed evidence,  the Board finds the Veteran's chronic fatigue syndrome does not manifest in nearly constant symptoms that restrict routine daily activities to 50 to 75 percent of the pre-illness level, or symptoms that wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  See 38 C.F.R. § 4.89, Diagnostic Code 6354.

The Board acknowledges the Veteran's June 2017 statement that her chronic fatigue syndrome meets the criteria for a 40 percent disability evaluation.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, her statements do not show that her chronic fatigue syndrome manifests as signs and symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  An objective examination by a qualified clinician is more probative of the degree of the Veteran's impairment.  

The Board finds that the most probative evidence of record does not support an evaluation greater than 30 percent for the Veteran's chronic fatigue syndrome.  See 38 C.F.R. § 4.89, Diagnostic Code 6354.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.
   

ORDER

Entitlement to service connection for malignant melanoma is granted. 

Entitlement to service connection for Gulf War Syndrome is granted.

Entitlement to a disability rating in excess of 30 percent for chronic fatigue syndrome is denied.


REMAND

In a December 2016 rating decision, the RO reopened the Veteran's claims for service connection for PTSD, asthma with a history of bronchitis, and sinusitis and denied them on the merits.  In January 2017, the Veteran filed a timely Notice of Disagreement on the proper form.  Although the RO acknowledged the NOD in February 2017, a Statement of the Case has yet to be issued approximately one year later.  These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect her appeal in order to obtain appellate review of these three issues. See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

 Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of her appellate rights, which addresses her petitions to reopen claims for service connection for PTSD, asthma with a history of bronchitis, and sinusitis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).


Department of Veterans Affairs


